

EXHIBIT 10.1


Dated as of October 7, 2010


Cecile M. Draime
Jeffrey P. Draime
Scott N. Draime
Rebecca N. Gang


Re:
Stoneridge, Inc. – Secondary Offering of Common Shares



Ladies and Gentlemen:


This letter is to clarify and confirm our understanding with regard to your
obligation to pay directly, or reimburse, Stoneridge, Inc. (the “Company”) for
fees and expense incurred by the Company in connection with the contemplated
secondary offering of Common Shares of the Company (the “Offering”) held by you.


You agree, jointly and severally, to pay for (or reimburse the Company for the
payment of) all fees and expenses incurred by the Company in connection with the
Offering, including, but not limited to, (i) underwriting discounts and
commissions, (ii) all fees and expenses incident to the Company’s performance
under or compliance with any applicable underwriting or purchase agreement,
(iii) all registration and filing fees (including all Securities and Exchange
Commission registration fees and FINRA filing fees), (iv) fees and expenses of
complying with securities and blue sky laws, (v) printing expenses, (vi) costs
of distributing any prospectuses in preliminary and final form as well as
supplements thereto, and (vii) fees and expenses of the Company’s counsel,
accountants and other persons reasonably retained by the Company.  In addition,
you will pay all fees and expenses of your legal counsel(s).


Notwithstanding the foregoing, the Company agrees that you will not pay, and the
Company will not seek payment or reimbursement from you for fees and expenses
(including fees and expenses of Company counsel, accountants and other persons
retained by the Company) relating to work previously done or materials
previously prepared and/or used other than in connection with the Offering
(whether such work or materials was done, prepared or used in connection with
the Company’s recent refinancing transactions or otherwise) which work or
materials are also used in connection with the Offering.


Delivery of an executed counterpart of a signature page of this letter by
facsimile transmission or electronic mail (including .pdf) shall be effective as
delivery of a manually executed counterpart.


[Signature pages follows.]

 
 

--------------------------------------------------------------------------------

 


Please acknowledge your concurrence with the foregoing by countersigning this
letter in the space provided below and returning a signed copy to the
undersigned.


Very truly yours,
 
STONERIDGE, INC.
     
By: 
/s/ John C. Corey
 
Name:
John C. Corey
 
Title:
President and Chief Executive
Officer



Acknowledged and confirmed:


/s/ Cecile M. Draime
 
/s/ Jeffrey P. Draime
Cecile M. Draime, Trustee under the
 
Jeffrey P. Draime, Trustee under the
David M. Draime Irrevocable Trust Under
 
Jeffrey P. Draime Living Trust dated
Agreement dated June 4, 2003
 
December 28, 1990, as amended
     
/s/ Jeffrey P. Draime
 
/s/ Jeffrey P. Draime
Jeffrey P. Draime, Successor Trustee under the
 
Jeffrey P. Draime, Trustee under the Scott N.
D. Max Draime Dynasty Trust Under Agreement
 
Draime Dynasty Trust Under Agreement
dated April 10, 1995 for the benefit of
 
dated December 23, 1996 for the benefit of
Scott N. Draime
 
Elizabeth Draime
     
/s/ Jeffrey P. Draime
 
/s/ Jeffrey P. Draime
Jeffrey P. Draime, Trustee under the Scott N.
 
Jeffrey P. Draime, Trustee under the Scott N.
Draime Dynasty Trust Under Agreement
 
Draime Dynasty Trust Under Agreement
dated December 23, 1996 for the benefit of
 
dated December 23, 1996 for the benefit of
Stephanie Draime
 
Jennifer Draime
     
/s/ Jeffrey P. Draime
 
/s/ Jeffrey P. Draime
Jeffrey P. Draime, Trustee under the Scott N.
 
Jeffrey P. Draime, Successor Trustee under
Draime Dynasty Trust Under Agreement
 
the Rebecca M. Gang Dynasty Trust Under
dated December 23, 1996 for the benefit of
 
Agreement dated March 28, 1997 for the
Alexandra Draime
 
benefit of Hannah Marie Gang



Side Letter Relating to Expenses in the
Secondary Offering of Stoneridge, Inc. Common Shares
 
- 2 -

--------------------------------------------------------------------------------

 


/s/ Jeffrey P. Draime
 
/s/ Rebecca M. Gang
Jeffrey P. Draime, Successor Trustee under
 
Rebecca M. Gang
the Rebecca M. Gang Dynasty Trust Under
   
Agreement dated March 28, 1997 for the
   
benefit of Sarah Irene Gang
         
/s/ Scott N. Draime
 
/s/ Scott N. Draime
Scott N. Draime, Successor Trustee under
 
Scott N. Draime, Successor Trustee under
the D. Max Draime Dynasty Trust Under
 
the D. Max Draime Dynasty Trust Under
Agreement dated April 10, 1995 for the
 
Agreement dated April 10, 1995 for the
benefit of Jeffrey P. Draime
 
benefit of Rebecca M. Gang
     
/s/ Scott N. Draime
 
/s/ Scott N. Draime
Scott N. Draime, Trustee under the
 
Scott N. Draime, Trustee under the
Jeffrey P. Draime Dynasty Trust Under
 
Jeffrey P. Draime Dynasty Trust Under
Agreement dated December 23, 1996
 
Agreement dated December 23, 1996
for the benefit of David Alexander Draime
 
for the benefit of Lilia Christine Draime
     
/s/ Scott N. Draime
 
/s/ Scott N. Draime
Scott N. Draime, Trustee under the
 
Scott N. Draime, Trustee under the
Jeffrey P. Draime Dynasty Trust Under
 
Jeffrey P. Draime Dynasty Trust Under
Agreement dated December 23, 1996
 
Agreement dated December 23, 1996
for the benefit of Mary Cecile Draime
 
for the benefit of Joseph Richard Draime



Side Letter Relating to Expenses in the
Secondary Offering of Stoneridge, Inc. Common Shares
 
- 3 -

--------------------------------------------------------------------------------

 
